CLAY, Commissioner.
This is a petition for relief in the nature of mandamus brought under RCA 1.420. The purpose of the proceeding is to have this Court order the police judge of the City of Louisville to docket for trial certain charges against the petitioners under which they have heretofore been convicted and fined. The claim is made that petitioners • were never given a trial.
It has long been the established rule that this Court will not exercise its jurisdiction in a proceeding of this nature if the petitioner has an adequate remedy elsewhere. McDonald v. De Haven, 192 Ky. 679, 234 S.W. 277. It was pointed out in that case that the circuit court has jurisdiction to issue a writ of mandamus against judges of inferior courts.
While the writ of mandamus under Section 474 of the former Civil Code does no longer exist as such, the same relief is still available in the circuit court under the provisions of Rule 81 of the Kentucky Rules of Civil Procedure. It is particularly appropriate that the issues presented by the petition be tried in the circuit court because the facts alleged are controverted by the respondent.
The petition is dismissed.